DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrase “present disclosure” in lines 1 and 8 respectively.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 12-18, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12, and 21  recite the limitation "the commentating model" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is not clear that "the commentating model" is the first commentating model or second commentating model or both.
Claims 7, 16 and 25 recite the limitation "the second commentating template" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4-6, 8-9, 13-15, 17-18, 22-24, and 26-27 are rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable storage medium may include transitory medium which do not fall within at least one of four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (IJGCMS, October, 2010).
	-Regarding claim 1, Zheng discloses a method of generating a competition commentary based on artificial intelligence (Abstract, “generation of commentaries for football games … inductive learning”; Page 3, section 3, “machine learning”; Page 4, 2nd Col., 1st paragraph), wherein the method comprises (Abstract; Figures 1-6; sections 1, 3, 5): obtaining commentator's words commentaries (Abstract; Page 2, 1st Col., section 1, 3rd paragraph, “collected commentary concepts … set of commentary”; Page 3, 1st Col., section 3, 1st paragraph) and structured data of historical competitions (Abstract; Page 2, 1st Col., section 1, 4th paragraph, “game state”; Page 2, 2nd Col., section 2, “trace data specification … game log”; Page 3, 1st Col., section 3, 1st paragraph; Figure 1); generating a commentating model according to obtained information (Page 3, 2nd Col., 2nd – 5th paragraphs; Page 5, 1st Col., 1st, 3rd paragraphs; Tables 1, 4-7, 12; Figures 2-6); during live broadcast of a competition, determining a corresponding words commentary according to the commentating model with respect to the structured data obtained each time (Page 2, 1st Col., 2nd paragraph, “live commentary”; Page 3, 1st Col., 1st paragraph; Page 3, 2nd Col., 6th paragraph; Figures 2, 4, 6; Page 9, sections 6-7).
-Regarding claim 2, Zheng further discloses wherein the generating a commentating model according to obtained information comprises (Page 3, 2nd Col., 2nd – 5th paragraphs; Page 5, 1st Col., 1st, 3rd paragraphs; Tables 1, 4-7, 12; Figures 2-6): aligning commentator's words commentaries with structured data to obtain a series of first data pairs formed by the commentator's words commentaries and corresponding structured data; generating the commentating model according to each first data pair (Page 3, section 3, “collection … commentary concepts … mapping … trace data and target concept … event/concept … attribute-value pairs …”; Tables 1, 4-7, 12; Figures 1-6).
-Regarding claim 3, Zheng further discloses wherein the commentating model comprises (Abstract; Figures 1-6; sections 1, 3, 5): a first commentating model (Page 3, Col. 2, 1st – 5th paragraphs, “C4.5”) and a second commentating model (Page 3, Col. 2, 1st – 5th paragraphs, “Native Bayes … K-Nearest Neighbor”); the determining a corresponding words commentary according to the commentating model with respect to the structured data obtained each time comprises (Page 2, 1st Col., 2nd paragraph, “live commentary”; Page 3, 1st Col., 1st paragraph; Page 3, 2nd Col., 6th paragraph; Figures 2, 4, 6; Page 9, sections 6-7): with respect to the structured data obtained each time, determining a first words commentary according to the first commentating model (Page 3, Col. 2, 2nd paragraph, “Native Bayes … K-Nearest Neighbor”; Tables 3-4), and determining a second words commentary according to the second commentating model (Page 3, Col. 2, 3rd or 4th  paragraph, “C4.5”; Tables 15-16); selecting a better one from the first words commentary and second words commentary as a final words commentary (Page 3, Col. 2, 5th paragraph, “the model with the highest statistical accuracy is accepted”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (IJGCMS, October, 2010) in view of Billerey-Mosier (U.S PG-PUB NO. 20060178868 A1).
-Regarding claim 10, Zheng discloses a computer device that implements the following operation (Abstract; Figures 1-6; sections 1, 3, 5): obtaining commentator's words commentaries (Abstract; Page 2, 1st Col., section 1, 3rd paragraph, “collected commentary concepts … set of commentary”; Page 3, 1st Col., section 3, 1st paragraph) and structured data of historical competitions (Abstract; Page 2, 1st Col., section 1, 4th paragraph, “game state”; Page 2, 2nd Col., section 2, “trace data specification … game log”; Page 3, 1st Col., section 3, 1st paragraph; Figure 1); generating a commentating model according to obtained information (Page 3, 2nd Col., 2nd – 5th paragraphs; Page 5, 1st Col., 1st, 3rd paragraphs; Tables 1, 4-7, 12; Figures 2-6); during live broadcast of a competition, determining a corresponding words commentary according to the commentating model with respect to the structured data obtained each time (Page 2, 1st Col., 2nd paragraph, “live commentary”; Page 3, 1st Col., 1st paragraph; Page 3, 2nd Col., 6th paragraph; Figures 2, 4, 6; Page 9, sections 6-7).
Zheng is silent to teach a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements the above operation.
In the same field of endeavor, Billerey-Mosier teaches a natural language generation (NLG) software system that generates rich, content-sensitive human language descriptions based on unparsed raw domain-specific data (Billerey-Mosier: Abstract). Billerey-Mosier further discloses a computer device (Billerey-Mosier: FIGS. 2-5), comprising a memory (Billerey-Mosier: FIG. 2, memory 208), a processor (Billerey-Mosier: FIG. 2, CPU(S) 204) and a computer program which is stored on the memory  and runs on the processor, wherein the processor (Billerey-Mosier: [0023]; [0026]; [0029]), upon executing the program, implements the functionality of the system to generate text (Billerey-Mosier: Abstract; [0021]; FIG. 2; [0023]; [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Billerey-Mosier in order to implement a feasible commentary generating system.
-Regarding claim 19, Zheng discloses computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation (Abstract; Figures 1-6; sections 1, 3, 5): obtaining commentator's words commentaries (Abstract; Page 2, 1st Col., section 1, 3rd paragraph, “collected commentary concepts … set of commentary”; Page 3, 1st Col., section 3, 1st paragraph) and structured data of historical competitions (Abstract; Page 2, 1st Col., section 1, 4th paragraph, “game state”; Page 2, 2nd Col., section 2, “trace data specification … game log”; Page 3, 1st Col., section 3, 1st paragraph; Figure 1); generating a commentating model according to obtained information (Page 3, 2nd Col., 2nd – 5th paragraphs; Page 5, 1st Col., 1st, 3rd paragraphs; Tables 1, 4-7, 12; Figures 2-6); during live broadcast of a competition, determining a corresponding words commentary according to the commentating model with respect to the structured data obtained each time (Page 2, 1st Col., 2nd paragraph, “live commentary”; Page 3, 1st Col., 1st paragraph; Page 3, 2nd Col., 6th paragraph; Figures 2, 4, 6; Page 9, sections 6-7).
Zheng is silent to teach a computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the above operation.
In the same field of endeavor, Billerey-Mosier teaches a natural language generation (NLG) software system that generates rich, content-sensitive human language descriptions based on unparsed raw domain-specific data (Billerey-Mosier: Abstract). Billerey-Mosier further discloses a computer-readable storage medium (Billerey-Mosier: FIG. 2, memory 208; FIGS. 3-5) on which a computer program is stored, wherein the program, when executed by a processor (Billerey-Mosier: [0023]; [0026]; [0029]; FIG. 2, CPU(S) 204), implements the functionality of the system to generate text (Billerey-Mosier: Abstract; [0021]; FIG. 2; [0023]; [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Billerey-Mosier in order to implement a feasible commentary generating system.
-Regarding claims 11 and 20, Zheng in view of Billerey-Mosier discloses the computer device of claim 10 and computer-readable storage medium of claim 19. 
The combination further discloses wherein the generating a commentating model according to obtained information comprises (Zheng: Page 3, 2nd Col., 2nd – 5th paragraphs; Page 5, 1st Col., 1st, 3rd paragraphs; Tables 1, 4-7, 12; Figures 2-6): aligning commentator's words commentaries with structured data to obtain a series of first data pairs formed by the commentator's words commentaries and corresponding structured data; generating the commentating model according to each first data pair (Zheng: Page 3, section 3, “collection … commentary concepts … mapping … trace data and target concept … event/concept … attribute-value pairs …”; Tables 1, 4-7, 12; Figures 1-6).
-Regarding claims 12 and 21, Zheng in view of Billerey-Mosier discloses the computer device of claim 10 and computer-readable storage medium of claim 19. 
The combination further discloses wherein the commentating model comprises (Zheng: Abstract; Figures 1-6; sections 1, 3, 5): a first commentating model (Zheng: Page 3, Col. 2, 1st – 5th paragraphs, “C4.5”) and a second commentating model (Zheng: Page 3, Col. 2, 1st – 5th paragraphs, “Native Bayes … K-Nearest Neighbor”); the determining a corresponding words commentary according to the commentating model with respect to the structured data obtained each time comprises (Zheng: Page 2, 1st Col., 2nd paragraph, “live commentary”; Page 3, 1st Col., 1st paragraph; Page 3, 2nd Col., 6th paragraph; Figures 2, 4, 6; Page 9, sections 6-7): with respect to the structured data obtained each time, determining a first words commentary according to the first commentating model (Zheng: Page 3, Col. 2, 2nd paragraph, “Native Bayes … K-Nearest Neighbor”; Tables 3-4), and determining a second words commentary according to the second commentating model (Zheng: Page 3, Col. 2, 3rd or 4th  paragraph, “C4.5”; Tables 15-16); selecting a better one from the first words commentary and second words commentary as a final words commentary (Zheng: Page 3, Col. 2, 5th paragraph, “the model with the highest statistical accuracy is accepted”).
Claims 4, 13 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (IJGCMS, October, 2010) in view of Zhang et al  (Proc. 54th AMACL, pp. 1361-1371, 2016), and further in view of Billerey-Mosier (U.S PG-PUB NO. 20060178868 A1).
-Regarding claims 4, 13 and 22, Zheng discloses the method of claim 3, and Zheng in view of Billerey-Mosier discloses the computer device of claim 10 and computer-readable storage medium of claim 19.
Zheng teaches performing slot extraction and generalization for commentator's words commentary in the first data pair according to a pre-built field knowledge base (Abstract; Page 2, 1st Col., section 1, 3rd paragraph, “collected commentary concepts … set of commentary”; Page 3, 1st Col., section 3, 1st paragraph; Page 2, 2nd Col., section 2, “trace data specification … game log”; Page 3, 1st Col., section 3, 1st paragraph; Figure 1), removing redundant modifying components from a generalization result (Page 3, 1st Col.,2, 1st paragraph, “excluding … are redundant”), and generating a commentating template (Page 9, 1st paragraph, “generating the template based commentary);
	Zheng is silent to teach generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector; building a correspondence relationship between the feature vector and the commentating template to obtain a second data pair;
	In the same field of endeavor, Zhang discloses automatically generating sports news from live text commentary scripts. Zhang teaches generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector (Zhang: Page 1363, section 3.1; Page 1364, section 3.31); building a correspondence relationship between the feature vector and the commentating template to obtain a second data pair (Zhang: Page 1369, 1st Col., section 7, 1st paragraph);
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Zhang by generating feature vector according to extracted features in order to provide both traditional sentence features and task-specific feature to build an accurate model for generating live commentary.
	Zheng in view of Zhang is silent to teach to obtain a second data pair based on relationship between the feature vector and the commentating template. 
	However, Billerey-Mosier is an analogous art pertinent to the problem to be solved in this application and further discloses a second data pair based on relationship between a selected term and a commentating template (Billerey-Mosier: Abstract; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zheng in view of Zhang with the teaching of Billerey-Mosier by building a correspondence relationship between the feature vector and the commentating template in order to overcomes the limitations of domain-specificity, language-specificity, finiteness and fixed structure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (IJGCMS, October, 2010) in view of Yuan (CN 106776523 A), and further in view of Zhang et al  (Proc. 54th AMACL, pp. 1361-1371, 2016).
-Regarding claim 7, Zheng discloses the method of claim 3.
Zheng is silent to teach wherein the second commentating template is a sequence generating model, and generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector; generating a sequence text corresponding to the feature vector; and training according to each third data pair to obtain the sequence generating model.
In the same field of endeavor, Yuan discloses wherein the second commentating template is a sequence generating model, building a correspondence relationship between the sequence text and the commentator's words commentary in the first data pair, to obtain a third data pair; regarding the sequence text as input, regarding the commentator's words commentary as output, and training according to each third data pair to obtain the sequence generating model (Yuan: Abstract; FIGS. 1-6). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Yun by using sequence generating model based on commentating template in order to fast and accurate generate live commentary.
Zheng in view Yuan is silent to teach generating a feature vector according to extracted features. 
In the same field of endeavor, Zhang discloses automatically generating sports news from live text commentary scripts. Zhang teaches generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector (Zhang: Page 1363, section 3.1; Page 1364, section 3.31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zheng in view of Yuan with the teaching of Zhang by generating feature vector according to extracted features in order to provide both traditional sentence features and task-specific feature to build an accurate model for generating live commentary.
Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (IJGCMS, October, 2010) in view of Billerey-Mosier (U.S PG-PUB NO. 20060178868 A1), and further in view of Yuan (CN 106776523 A), in view of Zhang et al  (Proc. 54th AMACL, pp. 1361-1371, 2016).
-Regarding claims 16 and 25, Zheng in view of Billerey-Mosier discloses the computer device of claim 10 and computer-readable storage medium of claim 19.
Zheng in view of Billerey-Mosier is silent to teach wherein the second commentating template is a sequence generating model, and generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector; generating a sequence text corresponding to the feature vector; and training according to each third data pair to obtain the sequence generating model.
In the same field of endeavor, Yuan discloses wherein the second commentating template is a sequence generating model, building a correspondence relationship between the sequence text and the commentator's words commentary in the first data pair, to obtain a third data pair; regarding the sequence text as input, regarding the commentator's words commentary as output, and training according to each third data pair to obtain the sequence generating model (Yuan: Abstract; FIGS. 1-6). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zheng in view Billerey-Mosier of with the teaching of Yun by using sequence generating model based on commentating template in order to fast and accurate generate live commentary.
Zheng in view Billerey-Mosier, and further in view of Yuan is silent to teach generating a feature vector according to extracted features. 
In the same field of endeavor, Zhang discloses automatically generating sports news from live text commentary scripts. Zhang teaches generating a feature vector according to extracted features, each feature corresponding to one dimension in the feature vector (Zhang: Page 1363, section 3.1; Page 1364, section 3.31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zheng in view Billerey-Mosier, and further in view of Yuan with the teaching of Zhang by generating feature vector according to extracted features in order to provide both traditional sentence features and task-specific feature to build an accurate model for generating live commentary.
Allowable Subject Matter
Claims 5-6, 8-9, 14-15, 17-18, 23-24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome 112(b) and 101 rejections in the sections of  “Claim Rejections - 35 USC § 112” and “Claim Rejections - 35 USC § 101”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664